                Case 18-10601-MFW                Doc 1665         Filed 11/05/18        Page 1 of 5



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x
                                                             :
                                                             :            Chapter 11
THE WEINSTEIN COMPANY HOLDINGS                               :
LLC, et al.,                                                 :            Case No. 18-10601 (MFW)
                                                             :
                                  Debtors.1                  :            (Jointly Administered)
                                                             :
                                                                          Re: Docket Nos. 8, 846, 860, 1220 & 1457
                                                             :
-------------------------------------------------------------x

               SUPPLEMENTAL NOTICE OF FILING OF LIST OF ASSUMED
               CONTRACTS PURSUANT TO SALE ORDER [DOCKET NO. 846]

          PLEASE TAKE NOTICE THAT:

        1.     On March 20, 2018, The Weinstein Company Holdings LLC and its affiliated
debtors and debtors in possession (collectively, the “Debtors”), filed the Debtors’ Motion for
Entry of Orders (I)(A) Approving Bidding Procedures for Sale of Substantially All of the
Debtors’ Assets, (B) Approving Stalking Horse Bid Protections, (C) Scheduling Auction for, and
Hearing to Approve, Sale of Substantially all of the Debtors’ Assets, (D) Approving Form and
Manner of Notices of Sale, Auction and Sale Hearing, (E) Approving Assumption and
Assignment Procedures and (F) Granting Related Relief and (II)(A) Approving Sale of
Substantially all of the Debtors’ Assets Free and Clear of All Liens, Claims, Interests and
Encumbrances, (B) Approving Assumption and Assignment of Executory Contracts and
Unexpired Leases and (C) Granting Related Relief [Docket No. 8] (the “Motion”)2 with the
United States Bankruptcy Court for the District of Delaware (the “Court”) seeking, among other
things, approval of the Sale of the Purchased Assets to Lantern Entertainment LLC (the
“Purchaser”) pursuant to that certain Asset Purchase Agreement, dated as of March 19, 2018
(the “Initial APA”), by and among the Debtors and the Purchaser.

       2.      On May 8, 2018, the Court held a hearing (the “Sale Hearing”) to consider
approval of the Sale. At the conclusion of the Sale Hearing, the Court approved the Sale and, on
May 9, 2018, the Court entered the Order (I) Authorizing the Sale of All or Substantially All of
the Debtors’ Assets Free and Clear of All Liens, Claims, Interests, Encumbrances and Other

1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Motion or
the Sale Order (defined herein), as applicable.


#50759915 v1
               Case 18-10601-MFW        Doc 1665     Filed 11/05/18     Page 2 of 5



Interests, (II) Authorizing the Assumption and Assignment of Certain Executory Contracts and
Unexpired Leases in Connection Therewith, and (III) Granting Related Relief [Docket No. 846]
(the “Sale Order”), authorizing the Debtors to consummate the Sale to the Purchaser pursuant to
the terms of the Initial APA.

        3.    Pursuant to paragraph 29 of the Sale Order, on May 10, 2018, the Debtors filed
with the Court the Notice of Filing of Final List of Potentially Assumed Contracts and Leases
[Docket No. 860] (the “Contract Notice”). The Contract Notice (i) identified the potential
Assumed Contracts and Leases that may subject to assumption and assignment by the Debtors
and (ii) amended and superseded the respective Contracts Schedules attached to the Initial
Assumption Notice, the First Supplemental Notice and the Second Supplemental Notice.

       4.    On July 11, 2018, the Court entered the Order Approving Amendment to Asset
Purchase Agreement Entered into By and Between the Debtors and Lantern Entertainment LLC
[Docket No. 1220], which, among other things, authorized the Debtors to enter into the Second
Amendment to the Initial APA (as amended to date, the “Amended APA”) and consummate the
Sale to the Purchaser pursuant to the Amended APA. The closing of the transactions
contemplated by the Amended APA occurred on July 13, 2018 (the “Closing Date”) [Docket
No. 1247].

       5.     Pursuant to paragraph 32 of the Sale Order, on or after the Closing Date, the
Debtors must file with the Court a notice that identifies which potentially Assumed Contracts
and Leases are Assumed Contracts and the Cure Amount, if any (the “Assumed Contracts
Schedule”), which amount includes the Cure Amount listed on the Contract Notice (the
“Original Cure Amount”) plus any cure amounts that may have become due and payable from
the applicable Assumption Objection Date through and including the Closing Date (the
“Additional Cure Amount”).

        6.      On September 5, 2018, the Debtors filed with the Court the Assumed Contracts
Schedule [Docket No. 1457]. As set forth in further detail on the schedule attached hereto as
Exhibit A (the “Supplemental Contracts Schedule”), (i) certain executory contracts are being
added to the Assumed Contracts Schedule with the consent of contract counterparty (the
“Supplemental Contracts”), (ii) certain executory contracts, which were previously omitted in
the Assumed Contracts Schedule (the “Previously Omitted Contracts”), are being added to the
Assumed Contracts Schedule and (iii) certain other contracts are being removed from the
Assumed Contracts Schedule (the “Removed Contracts”), pending resolution of outstanding
objections (if applicable). The Debtors and the Purchaser reserve all of their respective rights to
further supplement the Assumed Contracts Schedule.

     7.   YOU ARE RECEIVING THIS NOTICE BECAUSE YOU MAY BE A
COUNTERPARTY TO A SUPPLEMENTAL CONTRACT, A PREVIOUSLY OMITTED
CONTRACT, A REMOVED CONTRACT OR AN ASSUMED CONTRACT. PLEASE
NOTE THAT THE ASSUMED CONTRACTS SCHEDULE IS NOT ATTACHED TO
THE VERSION OF THIS NOTICE THAT YOU MAY HAVE RECEIVED VIA FIRST
CLASS MAIL BUT IS ATTACHED TO THE VERSION OF THIS NOTICE THAT WAS
PUBLICALLY FILED ON THE COURT’S DOCKET.



#50759915 v1
               Case 18-10601-MFW      Doc 1665      Filed 11/05/18    Page 3 of 5



      8.     You may review or obtain a copy of the Assumed Contracts Schedule or the
Supplemental Contracts Schedule by (a) visiting the Court’s website at
www.pacer.psc.uscourts.gov, (b) visiting the website of the Debtors’ claims and noticing agent,
Epiq Bankruptcy Solutions, LLC (“Epiq”), at http://dm.epiq11.com/twc, or (c) emailing Epiq at
twc@epiqglobal.com.

IF YOU HAVE ANY QUESTIONS REGARDING THE ASSUMED CONTRACTS
SCHEDULE OR THE SUPPLEMENTAL CONTRACTS SCHEDULE, INCLUDING
WHETHER YOUR CONTRACT OR LEASE IS ON SUCH SCHEDULES, PLEASE
CONTACT    COUNSEL     TO   THE   PURCHASER     VIA   EMAIL
(KEIDE@AKINGUMP.COM and EMCGRADY@AKINGUMP.COM).

        9.     To the extent a Counterparty to an Assumed Contract listed on the
 Assumed Contracts Schedule disagrees with such proposed Additional Cure Amount, such
 Counterparty must file an objection (each, a “Final Cure Objection”) with the Court and
 serve such objection upon the undersigned counsel to the Debtors and the Purchaser so as
 to be received by such parties by no later than November 15, 2018 at 4:00 p.m. (ET)
 (the “Final Cure Objection Deadline”).
        10.     To the extent a Counterparty to a Previously Omitted Contract listed on the
 Assumed Contracts Schedule disagrees with such proposed Additional Cure Amount, such
 Counterparty must file an objection (each, a “Previously Omitted Contract Cure
 Objection”) with the Court and serve such objection upon the undersigned counsel to the
 Debtors and the Purchaser so as to be received by such parties by no later than November
 27, 2018 at 4:00 p.m. (ET) (the “Previously Omitted Contract Cure Objection Deadline”).

        11.    All Final Cure Objections must (a) be in writing, (b) comply with the
 Bankruptcy Code, Bankruptcy Rules and Local Rules, and (c) state, with specificity, the legal
 and factual bases thereof, including, if applicable in the case of a Final Cure Objection, the
 Additional Cure Amounts the Counterparty believes is required to cure defaults under the
 relevant Contract or Lease that arose between the applicable Assumption Objection Date and
 the Closing Date.

 CONSEQUENCES OF FAILING TO TIMELY ASSERT A FINAL CURE OBJECTION
         OR A PREVIOUSLY OMITTED CONTRACT OBJECTION

      ANY COUNTERPARTY WHOSE CONTRACT OR LEASE IS IDENTIFIED ON
THE ASSUMED CONTRACTS SCHEDULE THAT FAILS TO FILE A FINAL CURE
OBJECTION OR A PREVIOUSLY OMITTED CONTRACT CURE OBJECTION BY THE
FINAL CURE OBJECTION DEADLINE OR THE PREVIOUSLY OMITTED CONTRACT
CURE OBJECTION DEADLINE, AS APPLICABLE, SHALL BE ESTOPPED FROM
ASSERTING OR CLAIMING ANY CURE AMOUNTS AGAINST THE DEBTORS OR THE
PURCHASER THAT ARE GREATER THAN THE CURE AMOUNT(S), IF ANY, SET
FORTH ON THE ASSUMED CONTRACTS SCHEDULE.

     NOTWITHSTANDING THE FOREGOING, SOLELY IN THE CASE OF A FINAL
CURE OBJECTION, STARTING ONE (1) BUSINESS DAY AFTER THE FINAL CURE


#50759915 v1
               Case 18-10601-MFW   Doc 1665   Filed 11/05/18   Page 4 of 5



OBJECTION DEADLINE, THE DEBTORS MAY ASSUME ANY SUCH DISPUTED
CONTRACT AND ASSIGN SUCH DISPUTED CONTRACT TO THE PURCHASER
FREE AND CLEAR OF ALL CLAIMS IF, PRIOR TO SUCH ASSUMPTION AND
ASSIGNMENT, THE PURCHASER DEPOSITS INTO A SEGREGATED ACCOUNT CASH
EQUAL TO THE LESSER OF (I) THE CURE AMOUNT AND, IF APPLICABLE, ANY
ADDITIONAL CURE AMOUNT THAT THE COUNTERPARTY ASSERTS IS DUE AND
OWING AND (II) SUCH OTHER AMOUNT AS IS AGREED TO BETWEEN THE
PURCHASER AND SUCH COUNTERPARTY.

                      PURCHASER’S RESERVATION OF RIGHTS

     THE PURCHASER RESERVES THE RIGHT TO DETERMINE THAT ANY
CONTRACT OR LEASE, INCLUDING ANY CONTRACT OR LEASE NOT LISTED ON
THE ASSUMED CONTRACTS SCHEDULE OR THE SUPPLEMENTAL CONTRACTS
SCHEDULE, SHALL BE AN ASSUMED CONTRACT, SUBJECT TO SATISFACTION OF
THE CURE AND ADEQUATE ASSURANCE OF FUTURE PERFORMANCE
REQUIREMENTS FOR ASSUMPTION AND ASSIGNMENT.


                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




#50759915 v1
               Case 18-10601-MFW     Doc 1665   Filed 11/05/18    Page 5 of 5




Dated: November 5, 2018
       Wilmington, Delaware

PEPPER HAMILTON LLP                             RICHARDS, LAYTON & FINGER, P.A.

/s/ Evelyn J. Meltzer                           /s/ Zachary I. Shapiro
David B. Stratton (No. 960)                     Mark D. Collins (No. 2981)
David M. Fournier (No. 2812)                    Paul N. Heath (No. 3704)
Evelyn J. Meltzer (No. 4581)                    Zachary I. Shapiro (No. 5103)
Hercules Plaza, Suite 5100                      Brett M. Haywood (No. 6166)
1313 N. Market Street                           David T. Queroli (No. 6318)
Wilmington, DE 19801                            One Rodney Square
Telephone: (302) 777-6500                       920 North King Street
Facsimile: (302) 421-8390                       Wilmington, Delaware 19801
Email: stratton@pepperlaw.com                   Telephone: (302) 651-7700
        fournierd@pepperlaw.com
        meltzere@pepperlaw.com

- and -                                         - and -

AKIN GUMP STRAUSS HAUER & FELD                  CRAVATH, SWAINE & MOORE LLP
LLP                                             Paul H. Zumbro (admitted pro hac vice)
Michael S. Stamer (admitted pro hac vice)       George E. Zobitz (admitted pro hac vice)
Meredith A. Lahaie (admitted pro hac vice)      Karin A. DeMasi (admitted pro hac vice)
One Bryant Park                                 Worldwide Plaza
Bank of America Tower                           825 Eighth Avenue
New York, NY 10036                              New York, New York 10019
Telephone: (212) 872-1000                       Telephone: (212) 474-1000
Facsimile: (212) 872-1002                       Facsimile: (212) 474-3700
Email: mstamer@akingump.com
       mlahaie@akingump.com

Attorneys for Lantern Entertainment LLC         Attorneys for the Debtors and Debtors in
                                                Possession




#50759915 v1
